DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Examiner acknowledges the amending of claims 1, 10-12, 15, 16 and the cancellation of claim 2.
Response to Arguments
Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive.
With respect to claims 1 and 15, the Applicant has argued (Remarks, pg.12) that Kohda does not teach the etching groove #30 is larger than a length of the step portion #35a which is continuous from the lowermost first surface to the uppermost surface.
First, the Examiner agrees that Kohda does not teach the entirety of “the etching groove #30 is larger than a length of the step portion #35a which is continuous from the lowermost first surface to the uppermost surface” as is argued by the Applicant. The Examiner notes that Kohda does teach the first portion of the statement “the etching groove #30 is larger than a length of the step portion #35a [in the extending direction]” as seen in the annotated figure below:

    PNG
    media_image1.png
    677
    946
    media_image1.png
    Greyscale

Takagi is next relied upon to teach the second depression is continuous from the first surface to the second surface of the stacking structure:

    PNG
    media_image2.png
    486
    810
    media_image2.png
    Greyscale

Therefore, the combined teachings of Kohda and Takagi read on the amended portions of claims 1 and 15.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to claims 1 and 15, the Applicant has argued (Remarks, pg.12-15) that Takagi does not teach the length of a first depression is larger than a length of the scribed mark.
The Examiner notes that Kohda, not Takagi, was relied upon to teach the particular limitation pointed out by the Applicant. The Examiner refers to the above outlined description to describe how the combination of Kohda and Takagi continue to read on the new claim limitations.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 112
The previous 112 rejections are withdrawn due to the current amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6, 10, 11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohda (US 2009/0101927) in view of Takagi et al. (US 2011/0176569).
With respect to claim 1, Kohda teaches a semiconductor light-emitting element (fig.1, [0008]), comprising: a stacking structure including a first surface (fig.1 lowermost surface); a second surface opposite to the first surface (fig.1 uppermost surface); a first end surface between the first surface and the second surface (fig.1  front facet), wherein the first end surface is perpendicular to the first surface (as seen via the axis and plane notations in fig.1/2 and [0038]); a substrate (fig.1 #1); and a semiconductor layer (fig.1 #2-18, [0029-30]), wherein the substrate and the semiconductor layer are between the first surface and the second surface fig.1 as defined above), the substrate and the semiconductor layer are in order from a side on which the first surface is located (fig.1 as defined above), the substrate includes a compound semiconductor (GaN base, [0029]), the semiconductor layer being crystal-grown on the substrate ([0029]), the semiconductor layer includes a light-emitting region (fig.1 portion of #10 at #25, [0040]); a first depression (fig.1 #30 on right front) on at least a portion of a first edge of the stacking structure (fig.1 upper front edge), wherein the first edge is adjacent to the second surface of the stacking structure, and the first depression includes a first portion and a second portion, wherein the first portion (fig.1 portion of #30 directly abutting central guide region) is closer to the light emitting region than the second portion (fig.1 portion of #30 extending from the portion abutting central guide region) in an extending direction of the first edge (fig.1 upper front edge); and a second depression (fig.1 #35a on right front) on a second edge of the stacking structure (fig.1 where front facet and right side meet), wherein the second edge extends along a thickness direction of the stacking structure (fig.1 #35a extends to substrate), the second portion of the first depression is closer to the light emitting region than the second depression (fig.1 as defined above; see annotated fig.1 below), the second depression is in contact with the first depression (the first depression meets/contacts the second depression at the bottom of the first depression and top of the second depression; see annotated figure 1 below), and in the extending direction, a length of the first depression is larger than a length of the second depression (fig.1 first depression extends closer to center from the corner than the second depression and is therefore larger in the extending direction; see annotated figure below).

    PNG
    media_image3.png
    639
    632
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    309
    545
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    492
    668
    media_image5.png
    Greyscale


    PNG
    media_image1.png
    677
    946
    media_image1.png
    Greyscale

The Examiner also notes a third side of Kohda could alternatively be interpreted as a lateral side (still being perpendicular as seen via the axis and planes in fig.1/2 and [0038]), and since the identified second depression is the ONLY depression which contacts the alternate third surface (near bottom portion of substrate) the entirety of the second depression would necessarily be closer to the alternate third surface than an entirety of the first depression (see annotated fig.1 below).

    PNG
    media_image6.png
    687
    1119
    media_image6.png
    Greyscale


Kohda teaches the device outlined above, including the second depression to extend into the substrate (fig.1 #35a), but does not specify the second depression is continuous from the first surface to the second surface of the stacking structure. Takagi teaches similar cleavage assist grooves which extend fully from the upper to lower surfaces (fig.1). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to extend the depressions of Kawakami fully through the substrate as demonstrated by Takagi in order to reduce the amount of material needed to fracture and thereby reduce unwanted cracking.  
With respect to claim 2, Kohda teaches the portion of the first edge is different from the light emitting region (fig.1 #30 does not extend to #25).  
 With respect to claim 6, Kohda teaches the first depression is provided on one or both of two regions of the semiconductor layer (fig.1 left/right sides of upper central ridge), and the light-emitting region of the semiconductor layer is between the two regions of the semiconductor layer (fig.1 #30 on one side of #25 as defined above; also can be seen on both sides sandwiching #25).  
With respect to claim 10, Kohda teaches the stacking structure has a rectangular parallelepiped shape (fig.1), the first end surface includes the light emitting region (fig.1 #25), the stacking structure includes: a second end surface opposite to the first end surface (fig.1 rear facet), and the first edge corresponds to each of: a first side of the stacking structure adjacent to the second surface and the first end surface, and a second side of the stacking structure adjacent to the second surface and the second end surface (fig.7 #30 can be said to be adjacent to the upper front edge and the upper left edge such that the first edge can be considered either of the two edges).  
With respect to claim 11, Kohda teaches the stacking structure has a rectangular parallelepiped shape (fig.1), the first end surface includes the light emitting region (fig.1 #25), the stacking structure further includes: a second end surface opposite to the first end surface (fig.1 rear facets), and the second edge corresponds to one or both of two sides adjacent to each of the first end surface and the second end surface (fig.1 second edge adjacent to front/first end surface).   
With respect to claim 13, Kohda teaches the substrate has a semipolar plane ([0081]).  
With respect to claim 14, Kohda teaches the stacking structure includes a group III nitride semiconductor ([0039-40]).   
With respect to claim 15, Kohda teaches a method of manufacturing a semiconductor light-emitting element (fig.1), the method comprising: forming a stacking structure that includes: a first surface (fig.1 lowermost surface); a second surface facing the first surface (fig.1 uppermost surface); a first end surface between the first surface and the second surface (fig.1  front facet), wherein the first end surface is perpendicular to the first surface (as seen via the axis and plane notations in fig.1/2 and [0038]); a substrate (fig.1 #1); and a semiconductor layer (fig.1 #2-18), wherein the substrate and the semiconductor layer are between the first surface (fig.1) and the second surface (fig.1), the substrate and the semiconductor layer are in this order from a side on which the first surface is located, the substrate includes a compound semiconductor (GaN based, [0029]), the semiconductor layer is crystal-grown on the substrate ([0029-30]), the semiconductor layer includes a light-emitting region (fig.1 portion of #10 at #25, [0040]), and the forming of the stacking structure includes forming a first depression (fig.1 #30 on right front) on at least a portion of a first edge (fig.1 upper front) of the stacking structure, wherein the first edge is adjacent to the second surface of the stacking structure, and the first depression includes a first portion and a second portion, wherein the first portion (fig.1 portion of #30 directly abutting central guide region) is closer to the light emitting region than the second portion  (fig.1 portion of #30 extending from the portion abutting central guide region) in an extending direction of the first edge (fig.1 upper front edge), and forming a second depression (fig.1 #35a on right front) on a second edge (fig.1 where front facet and right side meet) of the stacking structure, wherein the second edge extends along a thickness direction of the stacking structure (fig.1 #35a extends to substrate), the second portion of the first depression is closer to the light emitting region than the second depression (fig.1 as defined above; see annotated fig.1 above), the second depression is in contact with the first depression (the first depression meets/contacts the second depression at the bottom of the first depression and top of the second depression; see annotated figure 1 above), and in the extending direction, a length of the first depression is larger than a length of the second depression (fig.1 first depression extends closer to center from the corner than the second depression and is therefore larger in the extending direction; see annotated figure above).
The Examiner also notes a third side of Kohda could alternatively be interpreted as a lateral side (still being perpendicular as seen via the axis and planes in fig.1/2 and [0038]), and since the identified second depression is the ONLY depression which contacts the alternate third surface (near bottom portion of substrate) the entirety of the second depression would necessarily be closer to the alternate third surface than an entirety of the first depression (see annotated fig.1 above).
Kohda teaches the device outlined above, including the second depression to extend into the substrate (fig.1 #35a), but does not specify the second depression is continuous from the first surface to the second surface of the stacking structure. Takagi teaches similar cleavage assist grooves which extend fully from the upper to lower surfaces (fig.1). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to extend the depressions of Kawakami fully through the substrate as demonstrated by Takagi in order to reduce the amount of material needed to fracture and thereby reduce unwanted cracking.  
With respect to claim 16, Kohda teaches a plurality of element regions each corresponding to the stacking structure are formed on the substrate (as seen in fig.4/5), and thereafter an end surface of the stacking structure is formed by cleaving ([0052]), and the cleaving includes forming a fourth depression (fig.1 #30 on right side) extending along one direction on at least a portion of regions between respective element regions of the plurality of element regions of the second surface (as seen in fig.4), wherein the fourth depression corresponds to the first depression, forming a hole (fig.1 #35a on right) penetrating through the stacking structure (fig.1 extends to substrate) on at least the portion of the regions between the respective element regions (as seen in fig.4), wherein the hole corresponds to the second depression, and forming the end surface with use of a region corresponding to the fourth depression and the hole as a cleaving line (fig.4/5, [0052-53]).  
With respect to claim 17, Kohda teaches the device outlined above including the hole to be formed via laser irradiation ([0064]), but does not teach the fourth depression AND the hole are each formed by laser irradiation. Takagi further teaches using laser scribing to produce the depressions/holes ([0070]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the laser scribing method of Takagi to form the depressions/holes of Kohda in order to provide smoother surfaces for cleaving as well as to more easily extend completely through the device as opposed to an etching process (Kohda, [0061]).


Claims 4, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohda and Takagi in view of Kawakami et al. (US 2003/0030053).
With respect to claim 4, Kohda, as modified, teaches the device outlined above, but does not teach a third depression on at least a portion of a third edge of the stacking structure, wherein the third edge is adjacent to the first surface of the stacking structure, and the third edge is opposite to the first edge in fig.1.  Kawakami teaches a similar laser device with cleaving depressions (fig.7) and an additional third depression on a a third edge as shown in figure 12 #15. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the additional depression demonstrated by Kawakami in the device of figure 1 of Kohda in order to provide further cleavage assistance (Kawakami, [0158]).
With respect to claim 9, Kohda, as modified, teaches the device outlined above, but does not teach a cross-sectional shape of each of the first depression and the second depression is a square shape, a triangular shape, or a trapezoidal shape.  Kawakami further teaches a cross-sectional shape of each of the first depression and the second depression is a square shape, a triangular shape, or a trapezoidal shape (fig.7 #24a and #24b have parallel lower and upper sides with non-parallel lateral sides).  It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the depression cross sections of Kohda to the trapezoidal type shape as demonstrated by Kawakami as Kawakami has shown such a shape to function well for cleaving and would provide an alternate shape for guiding the wave of the laser of Kohda.
With respect to claim 12, Kohda, as modified, teaches the device outlined above, including the stacking structure has a rectangular parallelepiped shape (fig.1), the first end surface includes the light emitting region (fig.1 #25), the stacking structure further includes a second end surface opposite to the first end surface (fig.1 rear facets), and29SP366961 the third edge is a portion corresponding to each of a side adjacent to the first surface and the first end surface and a side adjacent to the first surface and the second end surface (as seen in fig.12 of Kawakami as modified above).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are found to teach similar cleavage structures:
US 2009/0101927, 2009/0262771, 7924897, 5753966, 2010/0240159, 2020/0388985, 2020/0021083, 7903709, 5629233.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/               Primary Examiner, Art Unit 2828